Title: From Thomas Jefferson to Van Staphorst & Hubbard, 24 April 1796
From: Jefferson, Thomas
To: Van Staphorst & Hubbard


                    
                        Gentlemen
                        Monticello in Virginia Apr. 24. 1796.
                    
                    My letters to you covering remittances on behalf of Mr. Mazzei have been of May 27. and Sep. 8. 1795. and Jan. 31. 1796. By a letter from Mr. Mazzei I am advised that that of May 27. got safe to hand, but that the bills on Anderson of London for £39—17—10 1/2 and George Barclay of the same place for £70—8—6 were refused paiment in consequence of the hostilities between Gr. Britain and the U. Netherlands. I shall in consequence immediately write to the drawers to redemand the money if it be still witheld.
                    I will just recapitulate that my letter of Sep. 8. covered Hodgeden’s bill on Robinson &c. of Whitehaven for £300. and that of Jan. 31. covered a bill of the same on the same for £137—16 6.
                    I have now the pleasure to inform you that Dohrman has settled his account, the balance due from him to Mr. Mazzei three thousand and eighty seven dollars, which sum I have desired Mr. Madison (now in Philadelphia) to invest in good bills on Amsterdam and remit to you to be held subject to the order of Mr. Mazzei, which I hope he will be able to do, and to forward with this present letter. I shall be anxious to hear from you that it is safely recieved, as well as the remittances of Sep. 8. and Jan. 31.
                    I wrote to you Feb. 28. 96. on our separate affairs to which I beg leave to refer you and attend your answer, and am with great esteem Gentlemen Your friend & servt
                    
                        Th: Jefferson
                    
                